Name: 93/238/EEC: Commission Decision of 7 April 1993 amending the boundaries of the less-favoured areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  farming systems;  Europe;  agricultural policy
 Date Published: 1993-05-01

 Avis juridique important|31993D023893/238/EEC: Commission Decision of 7 April 1993 amending the boundaries of the less-favoured areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 108 , 01/05/1993 P. 0134 - 0135COMMISSION DECISION of 7 April 1993 amending the boundaries of the less-favoured areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic)(93/238/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (3), as last amended by Directive No 89/587/EEC (4), specifies the regions of France included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the French Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, an amendment to the boundaries of the less-favoured areas listed in the Annex to Directive 75/271/EEC; Whereas the transfer of certain areas included in the list of areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC to the list of areas within the meaning of Article 3 (3) complies with the criteria and the figures, including the special criteria, applied pursuant to Council Directive 76/401/EEC (5), to determine mountain areas; Whereas the series of amendments requested by the French Government pursuant to Article 2 (3) of Directive 75/268/EEC does not involve an increase in the total utilized agricultural area of the less-favoured areas and has therefore no effect on the limit fixed in that Article; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in France, given in the Annex to Directive 75/271/EEC, is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 7 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 33. (4) OJ No L 330, 15. 11. 1989, p. 31. (5) OJ No L 108, 24. 4. 1976, p. 22. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC Areas to be added /* Tables: see OJ */ LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC Areas to be deleted /* Tables: see OJ */